United States Court of Appeals
                      For the First Circuit


No. 15-1460

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                          KEVIN LEE ROSS,

                       Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

           [Hon. John A. Woodcock, U.S. District Judge]


                              Before

               Torruella and Barron, Circuit Judges,
                     and Lisi,* District Judge.


     Jane Elizabeth Lee, for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.



                        September 14, 2016




*   Of the District of Rhode Island, sitting by designation.
             TORRUELLA, Circuit Judge.        Following a two-day jury

trial in the United States District Court for the District of

Maine, defendant-appellant Kevin Ross was found guilty of one count

of   possession      of    child    pornography       under    18     U.S.C.

§ 2252A(a)(5)(B).      Before trial, Ross sought to exclude from

evidence six images and three videos of child pornography found on

his computers and hard drive on the basis that the inflammatory

nature of these materials risked unfairly prejudicing the jury

against him under Federal Rule of Evidence 403.               He contended

that, because he was willing to stipulate that his computers

contained    child   pornography,   these    images   were    of    minimally

probative value.     The district court denied Ross's request without

viewing the challenged evidence.         On appeal, Ross asserts that the

district court committed reversible error when it declined to view

the evidence before allowing its admission and by admitting these

materials.    We affirm.

                                    I.

             In July of 2011, United States Postal Inspector Scott

Kelley was monitoring a peer-to-peer network known as the Gnutella

network and discovered that an Internet Protocol ("IP") address

from Maine was sharing files with hash values1 indicative of child



1  Kelley explained that a hash value is a "unique series of
numbers and letters" associated with a file that acts "almost like

                                    -2-
pornography.      Kelley connected to the IP address and downloaded

nine files which proved to contain child pornography.               Kelley

later learned that this IP address was assigned to the subscriber

Kevin Ross at an address in Penobscot, Maine.           Ross had joined his

mother, Madeline Ross, at this address in 2011, after his father

fell ill, and continued to live there after his father's death in

April 2011.

            On July 25, Kelley obtained a search warrant for the

Ross   residence.      He   executed   the    warrant   with   several   law

enforcement officers on July 26.       Ross was the only individual in

the home at the time of the search.          During the search, Chief of

the Belfast Police Department Michael James McFadden and United

States   Postal     Inspector   Michael      Connelly    investigated    the

basement.     There, they found a laptop playing a video in which a

"young female, probably under the age of 2, [was] engaged in full

intercourse with an adult male."       The agents seized the laptop and

the laptop's internal hard drive, a desktop computer and the

desktop's internal hard drive, an external hard drive, and thumb

drives from the basement.        Despite having removed "all of the

Internet devices" from the residence, on August 10, McFadden

discovered that the same IP address was still being used to access




a DNA strand."


                                   -3-
child pornography, and officers returned to Ross's residence to

conduct a search.      They were unable to find any devices capable

of connecting to the Internet and did not learn how anyone could

have accessed the Internet from Ross's residence after the initial

search.

            Ross was charged with one count of knowingly possessing

child pornography under 18 U.S.C. § 2252A(a)(5)(B) and proceeded

to a two-day jury trial.     Prior to trial, the Government indicated

that it intended to introduce two images and one video each from

Ross's laptop and desktop hard drives and his external hard drive,

for a total of six images and three videos.         Ross moved to exclude

these materials.      He contended that, because he was willing to

stipulate that the videos and images contained child pornography,

"[a]ny probative value that remains in showing this material is

slight and substantially outweighed by the prejudicial quality of

the evidence" under Federal Rule of Evidence 403.            In the motion,

Ross described the images and videos as "graphic and disturbing"

such that they risked "creat[ing] an emotional or visceral response

with the jury."

            The   district   court   denied   the   motion    "[g]iven   the

limited number of actual images or videos to be proffered by the

Government."      But the district court noted:

          [T]he Court has not viewed any of the images or
          videos, and the Third Circuit suggested in [United

                                     -4-
       States v. Cunningham, 694 F.3d 372 (3d Cir. 2012)]
       that, if contested, a trial judge should actually view
       the child pornography before admitting it.          If
       defense counsel believes that the exhibits selected
       by the Government are too extreme and do not fairly
       represent what was on the computer, the Court will
       investigate further, view the proffered exhibits, and
       rule on any specific objections that Mr. Ross wishes
       to press.    In other words, if there are specific
       objections by Mr. Ross that the Government's images
       and videos do not fairly represent the pornography on
       the subject computers or that they are particularly
       inflammatory, the Court will resolve this issue after
       having seen the proffered evidence outside the
       presence of the jury.

On the first day of trial, the district court repeated this

request:

       The Court:     And the one issue that is still
       outstanding, I think, is whether or not the defendant
       contends that any of the images that the -- that the
       government   proposes   to   introduce,   given   the
       parameters of the order itself, still fall as
       inadmissible under Rule 403. In other words, do you
       want me to review those images before they're
       introduced?

       [Ross's Counsel]: Your Honor, I don't think the
       images misrepresent the type of material that was
       recovered from the computer. So for that reason, I
       would say the court doesn't need to -- to review the
       images.

             At trial, Ross did not dispute that the computers and

hard drives contained child pornography, instead arguing that

someone else had used his IP address and computers to access the

materials.    He emphasized that his IP address continued to access

child pornography after the computers were removed from his home

and that forensics reports obtained by the Government showed that

                                 -5-
Ross's computer had accessed child pornography in May 2011, when

he and his family were on vacation in Michigan.

            In addition to calling several officers who had searched

Ross's home to testify, the Government presented the testimony of

Michael Scichilone, a computer forensic analyst with the United

States Postal Inspection Service Digital Evidence Unit.                 He stated

that he located "over a hundred images and 50 videos of what

appears to be a female under the age of 18 conducting sexual

activities with adult male[s] and in sexual poses" on the desktop

hard drive and "thousands of images" and "about 50 videos" on the

laptop hard drive, as well as thousands of images and videos on

the external hard drive and thumb drives.                Scichilone testified

that Ross's external hard drive could not itself access the

internet    and    that    it   would   need     to    have   been   "physically

connect[ed]" to a computer for these materials to be loaded onto

it.    Scichilone also presented extensive testimony that Ross's

computers    had    been   used    to   access     websites    offering    child

pornography and that many of the file names on Ross's devices

contained terms such as "pedo," short for "pedophilia," and "PTHC,"

an    acronym     for   "preteen   hard       core."     During      Scichilone's

testimony, the Government presented the three videos and six images




                                        -6-
now contested by Ross.2   Two of the videos are graphic depictions

of adult males vaginally and anally raping children under the age

of eight and the other depicts a five-year-old girl being forced

to perform oral sex on an adult male.

           The jury found Ross guilty, and Ross was sentenced to

ninety months' imprisonment and five years of supervised release.

Ross now appeals.

                                II.

           Under Federal Rule of Evidence 403, "[t]he court may

exclude relevant evidence if its probative value it substantially

outweighed by a danger of . . . unfair prejudice."   Fed. R. Evid.

403.   Ross contends that Rule 403 requires that the district court

review the challenged evidence and, as a result, the district court



2  Ross contends that four videos were played and suggests that
the two longest videos, with lengths of ten and sixteen minutes,
respectively, were played in their entirety. As the Government
asserts, however, the record indicates that one of these
videos (Exhibit 45) was not played for the jury, and that the other
(Exhibit 46) was played for only a minute. The record is less
clear as to whether the remaining videos, Exhibits 43 and 48, were
played in full. (Indeed, there is no indication that Exhibit 48
was played at all, although the Government concedes that it was.).
In any case, these videos were only thirty-nine seconds and one
minute and forty-three seconds in length, respectively.        In a
footnote, Ross suggests that the record inaccurately portrays that
the videos were presented for shorter amounts of time than they
actually were.    While we acknowledge that the record could be
clearer as to how long these videos were played, we find any such
argument waived for lack of development.     See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                -7-
erred in failing to view or otherwise obtain a description of the

challenged materials before making an evidentiary determination.

Because    Ross      waived   this      point     by    "intentional[ly]

relinquish[ing]" the argument before the district court, he cannot

now assert it on appeal.      United States v. Olano, 507 U.S. 725,

733 (1993) (quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).

Waiver is different from forfeiture, which occurs where "a party

fails to make a timely assertion of a right."          United States v.

Sánchez-Berríos, 424 F.3d 65, 74 (1st Cir. 2005) (quoting United

States v. Rodríguez, 311 F.3d 435, 437 (1st Cir. 2002)).            Whereas

a forfeited issue may be subject to plain error review, "a waived

issue ordinarily cannot be resurrected on appeal."           Id. (quoting

Rodríguez, 311 F.3d at 437).

           Ross   never   suggested   in   any   document   filed   to   the

district court that the court should view the challenged evidence.

Nevertheless, in its order and again before trial, the district

court asked Ross whether he wanted the court to view the evidence,

and Ross declined.    Ross now contends that the district court was

only asking whether it should view the materials for the limited

purpose of determining whether they were representative of the

subject matter of the images and videos found on the seized

devices.   The district court's order, however, asked whether Ross

had objections that the materials "do not fairly represent the


                                  -8-
pornography on the subject computers or that they are particularly

inflammatory."    The use of "or" indicates that the district court

was not merely querying the representativeness of the proposed

evidence, but also asking whether Ross had objections based on its

graphic nature.    And when the district court posed this question

before trial, it asked whether "the defendant contend[ed] that any

of the images . . . still fall as inadmissible under Rule 403?"

Although Ross replied that that the images did not "misrepresent

the type of material that was recovered from the computer," his

answer does not narrow the scope of the district court's query,

which more broadly concerned any potential objections under Rule

403.   The district court placed this issue "squarely on the table,"

United States v. Acosta-Colón, 741 F.3d 179, 187 (1st Cir. 2013),

and Ross stated, without equivocation, that "the court doesn't

need . . . to    review   the    images."   His   response    "constitutes

classic waiver, rather than forfeiture, which means that he cannot

challenge the judge's ruling even as plain error."           Id.   Although

we believe the better practice is for a district court to view

challenged evidence (as distasteful as it may be) before making a

ruling under Rule 403, we set aside the question of whether Rule

403 requires this step.         In any case, the evidence against Ross

was overwhelming, and any error was, at best, harmless.




                                    -9-
              We now turn to the analysis under Rule 403, which

requires that a trial court exclude "evidence if its probative

value   is    substantially   outweighed   by   'the   danger   of   unfair

prejudice.'"      United States v. Varoudakis, 233 F.3d 113, 121 (1st

Cir. 2000) (quoting Fed. R. Evid. 403).         "In balancing the scales

of Rule 403, it is important to note that only 'unfair' prejudice

is to be avoided, as 'by design, all evidence is meant to be

prejudicial.'"      United States v. Morales-Aldahondo, 524 F.3d 115,

119-20 (1st Cir. 2008) (quoting Varoudakis, 233 F.3d at 122).

Even where a party is willing to stipulate to a critical fact, "a

criminal defendant may not stipulate or admit his way out of the

full evidentiary force of the case as the Government chooses to

present it."      Old Chief v. United States, 519 U.S. 172, 186-87

(1997).      We review the district court's Rule 403 determination for

abuse of discretion.      Morales-Aldahondo, 524 F.3d at 119.

              Ross contends that, because he was willing to stipulate

that his computers contained child pornography, the probative

value of the evidence was so minimal that the district court

committed reversible error by allowing its admission.                To the

contrary, the Government argues that the content of the images and

videos was probative of Ross's knowledge that his devices contained

child pornography, which Ross did not concede.         We agree.




                                  -10-
          In his opening argument, Ross explained that he did not

"dispute that someone, somehow was using the computer or the

Internet address that was assigned to Kevin Ross' house to collect

and access child pornography.    But whoever that someone was, it

wasn't Kevin Ross."   He focused on the instances in May 2011, when

his computer accessed child pornography despite his being away

from Maine, and in August 2011, when McFadden discovered that his

IP address was accessing child pornography although no devices

capable of reaching the internet remained in his home.

          As such, Ross's "proposed stipulation only went so far."

United States v. Dudley, 804 F.3d 506, 517 (1st Cir. 2015).    And,

because knowledge was contested, the Government's evidence "served

a valid, non-cumulative, purpose."     Id. (quoting United States v.

Eads, 729 F.3d 769, 778 (7th Cir. 2013)).   The Government's limited

use of three videos and six images, among the many thousands of

videos and images on Ross's devices, demonstrated that Ross could

not have somehow stumbled upon these items without immediately

recognizing their graphic content, just as it was unlikely that

Ross could have assumed that the many files with names indicative

of child pornography on his computers were completely innocuous.

The Government also presented the testimony of officers who saw a




                                -11-
graphic video playing on Ross's laptop during the search of his

house immediately after finding Ross home alone.3

             Similarly, the Government carefully presented evidence

of browser histories and search terms to indicate that Ross's

computers had been used to locate and view child pornography on

numerous occasions and that his external hard drive and thumb

drives, devices that could not independently access the internet,

contained many images of child pornography.          All in all, the

Government's evidence demonstrated that this case was not an

instance in which a few stray images were found on a single

computer, but rather a scenario wherein multiple devices were being

used continually to access and store thousands of highly graphic

files.   This account casts doubt on Ross's defense that someone

else had hijacked his computers.        "The court is not required to

scrub the trial clean of all evidence that may have an emotional

impact," Morales-Aldahondo, 524 F.3d at 120, and the district court

did not abuse its discretion under Rule 403 in admitting a limited

number of images and videos for the purpose of demonstrating Ross's

knowledge.




3  Ross develops no argument to us that, even if the evidence was
probative in this way, it must still have been excluded.


                                 -12-
                              III.

          Because the district court did not abuse its discretion

in admitting the challenged evidence, we affirm.

          Affirmed.




                              -13-